
	

114 HR 2015 IH: Customs Training Enhancement Act
U.S. House of Representatives
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2015
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2015
			Mr. Lipinski (for himself, Mr. McGovern, Mr. Visclosky, and Mrs. Lawrence) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To establish educational seminars at United States ports of entry to improve the ability of U.S.
			 Customs and Border Protection personnel to classify and appraise articles
			 that are imported into the United States in accordance with the customs
			 laws of the United States.
	
	
 1.Short titleThis Act may be cited as the Customs Training Enhancement Act. 2.Educational seminars to improve ability of U.S. Customs and Border Protection personnel to classify and appraise imported articles (a)Educational seminars (1)In generalThe Commissioner shall establish and carry out educational seminars at United States ports of entry to improve the ability of U.S. Customs and Border Protection personnel to classify and appraise articles imported into the United States in accordance with the customs laws of the United States, including to improve the ability of U.S. Customs and Border Protection personnel to identify and prevent the mislabeling and transshipment of articles.
 (2)Number and exceptionThe Commissioner shall establish and carry out not less than 15 educational seminars each year under paragraph (1). The Commissioner may establish and carry out fewer than 15 seminars each year under paragraph (1) if the Commissioner determines and notifies Congress that it is appropriate to do so.
				(b)Content
 (1)In generalThe Commissioner and interested parties selected under subsection (d) should provide instruction and related instructional materials at each educational seminar to U.S. Customs and Border Protection personnel and, as appropriate, U.S. Immigration and Customs Enforcement personnel on the following:
 (A)Conducting a physical inspection of an article imported into the United States, including testing of samples of the article, to determine if the article is mislabeled in the manifest or other accompanying documentation.
 (B)Reviewing the manifest and other accompanying documentation of an article imported into the United States to determine if—
 (i)the country of origin of the article listed in the manifest or other accompanying documentation is accurate; and
 (ii)the industry supply chain represented in the manifest or other accompanying documentation is accurate.
 (C)Other related matters as determined to be appropriate by the Commissioner. (2)Approval of CommissionerThe instruction and related instructional materials at each educational seminar shall be subject to the approval of the Commissioner.
 (c)Costs and expensesThe Commissioner shall pay the costs to establish and carry out each educational seminar and shall pay expenses for U.S. Customs and Border Protection personnel, U.S. Immigration and Customs Enforcement personnel, and interested parties to provide instruction in or receive training at the seminar.
			(d)Selection process
 (1)In generalThe Commissioner shall establish a process to solicit, evaluate, and select interested parties for purposes of assisting in providing instruction in the educational seminars under this section.
 (2)CriteriaThe Commissioner shall, in consultation with the United States International Trade Commission, evaluate and select interested parties under the process established under paragraph (1) based on—
 (A)availability and usefulness; (B)the volume, value, and incidence of mislabeling of an imported article that relates to a comparable domestic product of the interested party; and
 (C)other appropriate criteria established by the Commissioner. (3)Public availabilityThe Commissioner shall publish in the Federal Register a detailed description of the process established under paragraph (1) and the criteria established under paragraph (2).
 3.DefinitionsIn this Act: (1)CommissionerThe term Commissioner means the Commissioner responsible for U.S. Customs and Border Protection.
 (2)Comparable domestic productThe term comparable domestic product means a product which is comparable in characteristics and uses with an article imported into the United States and which is covered by an educational seminar under this Act.
 (3)Customs laws of the United StatesThe term customs laws of the United States means any law or regulation enforced or administered by U.S. Customs and Border Protection. (4)Interested partyThe term interested party means—
 (A)a manufacturer, producer, or wholesaler in the United States of a comparable domestic product; (B)a certified union or recognized union or group of workers which is representative of an industry engaged in the manufacture, production, or wholesale in the United States of a comparable domestic product;
 (C)a trade or business association a majority of whose members manufacture, produce, or wholesale a comparable domestic product in the United States; or
 (D)an association, a majority of whose members is composed of interested parties described in subparagraph (A), (B), or (C) with respect to a comparable domestic product.
 (5)United StatesThe term United States means the customs territory of the United States, as defined in General Note 2 to the Harmonized Tariff Schedule of the United States.
 (6)U.S. Customs and Border Protection personnelThe term U.S. Customs and Border Protection personnel means Import Specialists and other appropriate employees of U.S. Customs and Border Protection. 4.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act $3,000,000 for each of the fiscal years 2016 through 2020.
		
